Case:18-02044-EAG11 Doc#:117 Filed:09/30/20 Entered:09/30/20 15:17:17                   Desc: Main
                           Document Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF PUERTO RICO
         IN RE:
                                                              CASE NO. 18-02044-EAG
            ENRIQUE RODRÍGUEZ NARVÁEZ
               MYRNA I. RIVERA ORTIZ
                                                              CHAPTER 11
                           DEBTORS

                                      MOTION TO MAKE SALE

  TO THE HONORABLE COURT:

       COMES NOW Debtor through the undersigned attorney and respectfully requests and prays

  for the following:

  1.      On April 16, 2018, Debtors, Enrique Rodríguez Narváez & Myrna I. Rivera Ortiz, filed a

  voluntary petition for relief pursuant chapter 11 of the Bankruptcy Code.

  2.      Debtors have a property located at Pedro Albizu Campos Avenue corner Arnaldo Bristol

  Street St., Guayama, Puerto Rico. The description of the property is:

          REMANENTE 1: Parcela de terreno radicada en el Barrio Machete del Municipio de
          Guayama, Puerto Rico, identificada en el plano de mensural con el numero R-Uno (R-1)
          o Remanente-1, con una cabida superficial de Dos Mil Seiscientos Veintisiete punto
          Quinientos Cuarenta y uno metros cuadrados (2,627.0541 m/c), en lindes por el NORTE,
          con la Calle “A-A” dedicado a uso público para calle de acceso y el Solar A-Tres ( A-3);
          por el SUR, con límites Urbanización Valles de Guayama en varias alineaciones: por el
          ESTE, con la Carretera Municipal Numero ___; por el OESTE, con Solar A-Dos (A-2)
          del mismo proyecto.

          Registered in the Public Registry of Guayama, Book 459 (Agoro), Page 157, 5th
          inscription, Property no. 11592. Property Identification 420-071-477-60-000.

  3.      In this case, Debtor requested an appraisal in which the property is valued at

  $200,000.00. See, Exhibit A. Also, attached as Exhibit B is a title study.

  4.      Debtor received an offer from Mr. Carlos R. García Vélez to purchase. Enclosed as

  Exhibit C is the letter of the offer.

  5.      As per CRIM’s certification attached herein Debtors owe the amount of $0.00 attached as
Case:18-02044-EAG11 Doc#:117 Filed:09/30/20 Entered:09/30/20 15:17:17                         Desc: Main
                           Document Page 2 of 3



  Exhibit D.

  6.     The amount received after deductions from the sale will be used to make a payment to the

  Chapter 11 Plan.

  7.         The closing costs will be paid by both parties.

  8.     The offer is made so that the sale will transfer the property free and clear of any liens.

  9.     Debtor requests that the present motion announcing the sale of the property be approved.

  This sale is made in favor of buyers with no attachments or liens.

  10.    In accordance to section 363(c)(2)(B) of the Bankruptcy code for the approval of this sale

  with any provision that in accordance to law this Honorable Court deems just and proper.

  11.    Notice of this sale is given to all parties in interest and unless any objection is received in

  the next twenty-one (21) days this Honorable Court may approve the same without any need of a

  hearing.

         WHEREFORE, Debtor requests that the present motion announcing the sale of the

  property described above be granted, along with any other procedure that this Honorable Court

  deems just and proper.

         I HEREBY CERTIFY that on this same date a copy of this motion has been

  electronically filed with the Clerk of the Court using the CM/ECF System which will send

  notification of such filing to the participants: U.S. Trustee an all other parties in interest as per

  the Master Address List.

                                                 NOTICE
                Within twenty-one (21) days after service as evidenced by the
                certification, and an additional three (3) days pursuant to Fed. R. Bank.
                P. 9006(f) if you were served by mail, any party against whom this
                motion has been served, or any other party to the action who objects to
                the relief sought herein, shall serve and file an objection or other
                appropriate response to this paper with the Clerk’s office of the U.S.
                Bankruptcy Court for the District of Puerto Rico. If no objection or other
Case:18-02044-EAG11 Doc#:117 Filed:09/30/20 Entered:09/30/20 15:17:17                        Desc: Main
                           Document Page 3 of 3



            response is filed within the time allowed herein, the paper will be
            deemed unopposed and may be granted unless: (i) the requested relief is
            forbidden by law; (ii) the requested relief is against public policy; or (iii)
            in the opinion of the Court, the interest of justice requires otherwise.


        In Caguas, Puerto Rico, this September 30, 2020

                                                              GRATACÓS LAW FIRM, P.S.C.
                                                              PO BOX 7571
                                                              CAGUAS, PR 00726
                                                              P: (787) 746-4772
                                                              F: (787) 746-3633
                                                              E: bankruptcy@gratacoslaw.com

                                                              /s Víctor Gratacós Díaz
                                                              Víctor Gratacós Díaz, Esq.
                                                              USDC-PR: 127906
